    Case 2:17-cr-00476-DN Document 9 Filed 01/21/20 PageID.35 Page 1 of 1




PROB 35                                                      Report and Order Terminating
                                                            Prior to Original Expiration Date


                       UNITED STATES DISTRICT COURT
                                   for the
                             DISTRICT OF UTAH

UNITED STATES OF AMERICA

                       v.                                    Docket Number: 2:17-CR00476-001

Eric Joshua Jacobson




On January 15, 2016, the above-named defendant was placed on supervised release for a period
of 120 months years. The defendant has complied with the rules and regulations of supervised
release and is no longer in need of supervision. Accordingly it is recommended that the
defendant be discharged from supervision.

                                           Respectfully submitted,


                                           Rick Law
                                           U.S. Probation Officer



Pursuant to the above report, and after verifying that there is a typographical error in the report
filed concurrently and that AUSA Tad May does NOT object to early termination, it is ordered
that the defendant be discharged from supervision and that the proceedings in this case be
terminated.

Dated this ____21st_____ day of ____January__, 2019.

                                           ____________________
                                           Honorable David Nuffer
                                           United States District Judge
